Citation Nr: 1523382	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for a chronic heart condition, to include as associated with hypertension or as due to exposure to herbicides in service.  


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to October 1958, October 1961 to August 1962, November 1963 to March 1967, and April 1967 to February 1984.  He served in the Republic of Vietnam from November 1969 to November 1970.  The Veteran died in July 2009.  The Appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals from a November 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this claim has subsequently been transferred to the St. Paul Pension Management Center.  

This claim was previously before the Board in November 2014, at which time the Board granted service connection for cause of death and remanded claims of service connection for a heart condition, acute myelocytic leukemia and entitlement to a compensable disability rating for actinic keratosis  to allow the Agency of Original Jurisdiction (AOJ) to further assist the Appellant in the development of her claim, to include obtaining verification that the Appellant is able to substitute for the Veteran in an accrued benefits claim.  In January 2015, the RO found the appellant could be substituted.  A March 2015, the St. Paul Management Center granted the claim for service connection for acute myelocytic leukemia, to include as due to herbicide exposure with a 100 percent evaluation.  The March 2015 rating decision also implemented the grant of service connection for the cause of the Veteran's death and also granted eligibility to DEA.  As such, this is considered a full grant of those claims and as such, those matters are no longer before the Board.  38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 U.S.C.A. § 7105 , a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA).  

The issue of entitlement to an increased evaluation for actinic keratosis was addressed in a January 2015 statement of the case.  A substantive appeal was not filed.  Accordingly, the only issue remaining before the Board is the issue of service connection for a heart disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims. Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A (a)(1).

In this case, the An October 2006 echocardiogram noted borderline concentric left ventricular hypertrophy and mild mitral regurgitation.  The Veteran had an echocardiogram performed in December 1998.  At the end of the testing it was determined that he had a normal left ventricular systolic function; mild left atrial dilation; mildly dilated and hypokinetic right ventricle; and normal left and right atrial pressures.  

No opinion has been obtained as to the significance or etiology of these findings.  Accordingly, on remand, an opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to an appropriate examiner for purposes of determining the current nature, extent and etiology of any current heart disorder.  The examiner should provide opinions as to the following: 

a. State whether or not the Veteran had a heart disability.  The examiner should specifically comment on the October 2006 and December 1998 echocardiograms.   

b. For any diagnosis provided, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or aggravated by military service, including the presumed exposure to herbicides. 

c. For any diagnosis provided, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was caused or aggravated by a service connected disability.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




